Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Compliant Amendment 
The amendment document filed on 6/28/2021 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4. In order for the amendment document to be compliant, correction of the below item is required.
Each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. Note: the status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), (New), (Not entered), (Withdrawn) and (Withdrawn-currently amended).
Election/Restrictions
Applicant’s election without traverse of invention I and Species 3 read on claims 1, 5, 7-9, 11 and 28-29 in the reply filed on 6/28/2021 is acknowledged.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions cannot be rejoined.
Claims 2, 4, 13-14, 17-19, 21-22 and 24-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no without traverse in the reply filed on 6/28/2021.
This application has claim 28 is in condition for allowance except for the presence of claims 2, 4, 13-14, 17-19, 21-22 and 24-26 directed to an invention II non-elected without traverse. Applicant should cancel the non-elected claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. The prosecution of this case is closed except for consideration of the above matter.

Response to Amendment
The amendments to the specification and the amendments to the claims filed 6/28/2021 were received and have been entered. Claim 28 has amended. Therefore, claims 1, 5, 7-9, 11 and 28-29 are currently pending. The drawing and specification objections are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 28 recites the limitation "the data driving circuit" in a second paragraph.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 28 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches “the method comprising: 
providing, by the data driving circuit, a first data voltage to the pixel driving circuit, so that the pixel driving circuit drives the light emitting unit to emit light with initial brightness; 
receiving, by the photoelectric converter, the light with the initial brightness, and generating a photoelectric signal; 
reading, by the photoelectric reading circuit, the photoelectric signal to the compensation processor; 
calculating, by the compensation processor, a brightness compensation value, and providing the brightness compensation value to the data driving circuit; and
providing, by the data driving circuit, a second data voltage to the pixel driving circuit, so that the pixel driving circuit drives the light emitting unit to compensate for brightness to emit light.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2018/0173349 in view of Yamazaki et al. US 2002/0044208.
Regarding claim 1, Cho teaches a display panel comprising a plurality of pixel units arranged in an array, wherein each of the pixel units (See ¶60, Figs 4-10) comprises: 
an array substrate (a circuit layer CL, ¶81, Fig 10) comprising a pixel driving circuit (TFT2, Fig 10); 
a pixel defining layer (a pixel definition layer PXL, ¶95, Fig 10) disposed on a first surface (a rear surface of LM, ¶65) of the array substrate (the circuit layer CL) and having a via hole (opening OP, Fig 10, ¶95), 
wherein the first surface (the rear surface of the LM) is far away from a substrate (a base layer SUB, ¶84, Fig 10) of the array substrate (the circuit layer CL); 
a light emitting unit (a light emitting element LM) disposed in the via hole (The light emitting element LM is disposed on the hole control layer HCL. The light emitting element LM may be disposed only in an area corresponding to the opening OP, ¶97, Fig 10);

Cho teaches the TFT4 is a phototransistor converts light. See Cho ¶74.
Cho fails to teach a photoelectric converter configured to receive the light emitted by the light emitting unit.
Yamazaki teaches light emitted from the EL element 269 and is irradiated to the photodiode 306. See Yamazaki Figs 14-15 and ¶334.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify light emitted from the EL element irradiated to the photodiode disclosed by Yamazaki for the system of Cho. The motivation for doing so would provide an area sensor that is small, thin, and light-weight, and in which a read image has no inconsistencies in lightness. Yamazaki ¶11.

	
Regarding claim 5, as modified Yamazaki teaches the display panel according to claim 1, further comprising: a photoelectric reading circuit (the selective TFT 112 of the area sensor for reading a color image, Yamazaki ¶245) electrically connected to the photoelectric converter (a photodiode 113, Yamazaki ¶Fig 2) to read a photoelectric signal generated by the photoelectric converter, wherein the photoelectric converter and the photoelectric reading circuit are disposed in the array substrate. (A photodiode 306 is formed by the p-type semiconductor layer 242, the photoelectric conversion layer 248, and the n-type semiconductor layer 238. The photodiode and the other TFTs can be formed at the same time, Yamazaki ¶332, ¶337, Fig 14B.)

Regarding claim 7, as modified Yamazaki teaches the display panel according to claim 5, wherein the pixel driving circuit (102, Fig 2, ¶218) comprises a driving transistor having (105, Fig 2, ¶218) one of a source or a drain electrically connected to the output terminal of the pixel driving circuit to generate driving current and provide the driving current to the output terminal of the pixel driving circuit (see ¶221) and 
the photoelectric reading circuit comprises a reading control transistor (110, Fig 2, ¶223) having one of a source or a drain electrically connected to the photoelectric converter (113), and 
the other of the source or the drain electrically connected to a signal reading line (sensor power source line VB, ¶223) to control the reading of the photoelectric signal generated by the photoelectric converter (113) through the signal reading line (VB), wherein the driving transistor and the reading control transistor are formed by the same process (¶337).

Regarding claim 29, Cho teaches a display apparatus comprising the display panel according to claim 1. (Cho teaches display panel and display device including the same, see the title).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Yamazaki as applied to claim 1 above, and further in view of Kim et al. US 2018/0060641.

Kim teaches the photoelectric converter (a photo sensor PS) is located between the pixel defining layer (165) and the photoelectric reading circuit (active pattern 320, source electrode 340, drain 350) in a direction perpendicular to the array substrate (100, ¶45) (see ¶96-¶97, Fig 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the photoelectric converter (a photo sensor PS) is located between the pixel defining layer (165) and the photoelectric reading circuit (active pattern 320, source electrode 340, drain 350) in a direction perpendicular to the array substrate (100) disclosed by Kim for the display device of Cho. The motivation for doing so would improve external quantum efficiency and reliability of the photo sensor. Kim ¶144.
	
Regarding claim 9, Cho and Yamazaki fail to teach the display panel according to claim 5, further comprising an upper cover which covers the pixel defining layer, wherein the photoelectric converter and the photoelectric reading circuit are disposed in the upper cover, and wherein the photoelectric converter is located between the pixel defining layer and the photoelectric reading circuit in a direction perpendicular to the array substrate.
Kim teaches an upper cover (a window 200, ¶51, Fig 9) which covers the pixel defining layer (165, ¶90, Fig 9), wherein the photoelectric converter (a photo sensor PS) 
the photoelectric converter (a photo sensor PS) is located between the pixel defining layer (165) and the photoelectric reading circuit (active pattern 320, source electrode 340, drain 350) in a direction perpendicular to the array substrate (100, ¶45) (see ¶96-¶97, Fig 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify an upper cover (a window 200) which covers the pixel defining layer (165), wherein the photoelectric converter (a photo sensor PS) and the photoelectric reading circuit (active pattern 320, source electrode 340, drain 350) are disposed in the upper cover (200),the photoelectric converter (a photo sensor PS) is located between the pixel defining layer (165) and the photoelectric reading circuit (active pattern 320, source electrode 340, drain 350) in a direction perpendicular to the array substrate (100) disclosed by Kim for the display device of Cho. The motivation for doing so would improve external quantum efficiency and reliability of the photo sensor. Kim ¶144.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Yamazaki as applied to claim 1 above, and further in view of Weng US 2019/0287453.
Regarding claim 11, Cho and Yamazaki fail to teach the display panel according to claim 5, further comprising a compensation processor electrically connected to the photoelectric reading circuit through a signal reading line, and configured to: receive the 
Weng teaches a compensation processor electrically connected to the photoelectric reading circuit through a signal reading line (The optical compensation control module 6 is electrically connected to the photosensitive components 5 and the plurality of thin-film transistors 3 through a circuit connection board 21. See Weng ¶31) and configured to: receive the photoelectric signal from the photoelectric reading circuit (the thin-film transistors 3); and calculate a brightness compensation value based on the photoelectric signal. (The detection calculation unit 61 calculates an optical compensation parameter according to the brightness information. See Weng ¶31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the optical compensation control module 6 is electrically connected to the photosensitive components 5 and the plurality of thin-film transistors 3 through a circuit connection board 21, the detection calculation unit 61 calculates an optical compensation parameter according to the brightness information disclosed by Weng for the display system of Cho. The motivation for doing so would improve the uniform brightness of the OLED being displayed, while fabricating the OLED at low cost. Weng ¶13.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 6, 2021